UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

SALADIN FARD ALLAH,
Plaintiff,
CIVIL ACTION
Vv. NO.

CAROL MICI, et al.,
MICHAEL RODRIGUEZ
Defendants’

MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF'S
VERIFIED MOTION FOR A TEMPORARY RESTRAINING ORDER
AND PRELIMINARY INJUNCTION
This is a Civil Rights action under 42 U.S.C. §1983 by the plaintiff
Saladin Fard Allah, ("ALLAH") a state prisoner who is being charged
illegally for restitution under a forfeiture law that does not give
the Department of Correction the force of law to enact under G.L. c.
94C, $47, and 47A; which by law represent's the Seized Controlled
Substance Abuse Narcotic Drugs; Custodian; Mailing For Chemical
Analysis; Distruction or Disposal upon Completion of Trial Pursuant
to Mass.Gen. Law. c. 94C, §47A; blanketed under a DOC 103 DOC 525.
00. et seq., policy. Which creates a Legislature intent in violation
of Article 30 under the seperation of power's of the Massachusetts

Declaration of Rights.

STATEMENT OF FACTS
As stated in the declaration submitted with this motion, the
plaintiff has been arbitrarily charged restitution in the amount of

One Hundred and Forty- four dollars ($144.00) for allegedly being
in possession of drug paraphernalia synthetic marijuana (K-2).
under a DOC policy that does not give the Department of Gorrection
the force of Law to reimburst forfeiture from the plaintiff for
restitution ; which creates a legislature intent in violation of
seperation of powers pursuant to Article 30 to the Massachusetts
Declaration of Rights; and in violation of the Fifth, Eighth, and
the Fourteenth-Amendments to the United States Constitution; as
Atricle 26 of Massachusetts Declaration of Rights.

ARGUMENT

POINT I

THE PLAINTIFF IS ENTITLED TO A TEMPORARY RESTRAINING ORDER
AND A PRELIMINARY INJUNCTION

A. The plaintiff alleges that he has been unlawfully injuréd:

by the defendant's illegal conversion of earned property-money-
interest entitlements which would afford him access to either
priviledge telephone or priviledge e-mail communication with CPCS
appointed sentence collateral attorney Victoria Kelleher, 0: ..:
1987)(holding special restrictions on one attorney's prisoner
consulation stated a violation of her First Amendment Rights.

B.THE BALANCE OF HARDSHIP FAVORS THE PLAINTIFF

3B. The defendant's will suffer no hardship if the injunction is
granted, because the law is clear that the plaintiff has a protected

First Amendment right to petition the court's for redress of that

erroneous crime sentence. Additionally it is also recognized that
3.

that the plaintiff has a common law right attorney/client
("First Amendment Rights of assosication and free speech extended
to the right to retain and consult with an attorney.");
C. THE PLAINTIFF IS LIKELY TO SUCCEED ON THE MERITS

The plaintiff correctly avers that the likelihood of success is
greater. Because it is well establish that absent some justification
security threat a prisoner must be permitted contact with his
attorney to place before the court's a mertiable Constitutional
claim. Simpson v. Gallant, 231 F. Supp. 2d. 341, 348-49 (D.Me. 2002)
(holding a claim of inability to use the jail telephone to seek the

assistance of counsel states a Sixth Amendment claim).

D. THE RELIEF SOUGHT WILL SERVE THE PUBLIC INTEREST

Plaintiff properly assert it is always in the public interest
Supp. 510, 527 (D.N.M. 1986)(Respect for law, particularly by
officials responsible for the administration of the [city's]
correctional system, is in itself a matter of the highest public

interest.");

POINT ITI
THE PLAINTIFF SHOULD NOT BE REQUIRED TO POST SECURITY
Pursuant to Fed.R.Civ.P. 65(c). the plaintiff request post
security be waived. Because the plaintiff is indigent and unable
to post security due to his prison account is currently Frozen. |

Elliott v. Kiesewetter, 98 F. 3d 47, 60 (3d.Cir. 19996)(Stating
4.
that district courts have discretion to waive the bond requirement
contained in Rule 65(c) of the Federal Rules of Civil Procedure
if "the balance of the [] equities weighs over whelmingly in favor.

of the party seeking injunction");

Date: 12/18/2020 RESPECTFULLY SUBMITTED
oa
SEL. CA- ,

SALADIN FARD ALLAH
#W-55483

1 HARVARD ROAD
P.O. BOX 1218
SHIRLEY, MA 01464
"EXHIBIT "A"
"5/19
DEPARTMENT OF CORRECTION
NOTICE OF DISCIPLINARY HEARING

TO: ALLAH, SALADIN F |.D.#: W55483

 

 

 

Re: Disciplinary Report #: 435475 Date : 20190506

You have been charged with a disciplinary offense(s) which has been referred to the Hearing Officer
for a hearing. A description of the offense(s) is contained ij in the attached Disciplinary Report. Your
disciplinary hearing has been scheduled for:

J 7fe

(Date & Time of Hearing)

A Spanish translation of the Inmate Discipline Regulation, 103 CMR 430.00, and related forms are
available in the inmate library.

La traducion en espafiol de la Regulacion De Disiplina, 103 CMR 430.00, y formularios acerca de
la disiplina se encuentran en Ia libreria de presos.

If you wish to be represented, request the presence of the reporting staff person, request other
witnesses, and/or request a taped hearing, please fill out the attached Request for
Representation/Witness Form. If you.wish to request evidence, please fill out the attached Request
for Evidence Form.

    
  

Date: CZ 45 Time: [322

Inmate's Signature: Date: _....——S—CSCé«~iT'ic@w”=:

Notice Served By:

 

*“When an Inmate has been given copies of the above enumerated documents, but refuses to sign this acknowledgement, the.
staff person who delivered the documents shall complete the following:

| personally delivered copies of this Notice, Disciplinary Report, Request for Representation/Witness
Form, and Request for Evidence Formto: | ALLAH, SALADIN F

(Inmate's Name)
and he/she refused to sign.

Staff Person's Signature: Date:

 

Print Name: Time:

 

“The actual scheduling of the hearing may be delayed if circumstances require; however, you will be notified of the actual
date of the re-scheduled hearing at feast twenty-four(24) hours in advance of that date.
COMMONWEALTH OF MASSACHUSETTS
DEPARTMENT OF CORRECTION

 

 

 

 

DISCIPLINARY REPORT
Inmate ALLAH, SALADIN F Commit No W55483 Location A-1
Date 20190503 D- Report No 435475 Institution © MCI SHIRLEY (MEDIUM)
Category Offense(s)
2 2/11/Unauthorized use or possession of drugs, narcotics, illegal drugs, unauthorized drugs or drug

paraphernalia
2/24/Conduct which interferes with the security or orderly running of the institution

N

2/32/Attempting to commit any of the above offenses, making plans to commit any of the above offenses
or aiding another person to commit any of the above offenses shall be considered the same as the
commission of the offense itself

3/02/Receipt or possession of any contraband of items not authorized for retention by inmates
3/23/Possession of tobacco products and/or an incendiary device

3/27/Conduct which disrupts the normal operation of the facility or unit

Oo Ww WO WwW

3/30/Attempting to commit any of the above offenses, making plans to commit any of the above offenses
or aiding another person to commit any of the above offenses shall be considered the same as the
commission of the offense itself

Description of Offense(s

On Friday, May 3rd 2019, at approximately 1848 hrs, I, Correctional Officer Dino LoConte (assigned to the A-1
housing unit,) found Inmate Allah, Saladin (W-55483,) to be in violation of the departmental rules and regulations of
«M.C.I. Shirley, by smoking in his cell, being under the influence of an unknown substance, and being in possession of
smoking paraphernalia.

More specifically, at approximately 1832 hrs, while conducting a security round of the A-1 housing unit, ensuring all
inmates were locked-in after chow, |, Officer LoConte detected a strong odor of a burning substance, (consistent with
what | believe to be synthetic marijuana,) emitting from cell 3.

As | approached the cell, one occupant of the cell, identified at this time, as Inmate Urbaez, Luis (W-111875,) was
observed to be standing in front of the cell door, appearing to be concealing the actions of Inmate Allah. When asked
to step aside Inmate Urbaez stated "Ok he’s about to be done now anyway."

As inmate Urbaez stepped to the side of the door, Inmate Allah, holding what appeared to.be 2 smal Toled up pice
t f-paper with a buming ember at the end, stood up from SS eee he eee econ
d forward and threw the burning rolled paper (“cigarette”) into the toilet. At this time, | instructed, my

partner, Officer Richard Mason to unsecure the door, to verify my findings.

As the door opened, Inmate Allah was observed flushing the cell toilet, to what | believe, to destroy the evidence. At
this time, a cloud of smoke then exited from the cell, and the same strong burning odor was detected. The cell was
then resecured, to ensure all other inmates were locked-in prior to conducting a search of the cell.

At approximately 18:40 hrs, after all other inmates had been secured in their cells, the cell door was then unsecured
and both occupants were directed to step out of the cell. A pat search was then conducted on both inmates, and both
inmates were requested to sit on the flats until the completion of a search of the cell.

As a result of the search, a half empty tea bag, (commonly used as cigarette filler,) several pieces of pencil lead and
charred broken pieces of razor blades, (used as an ignition source,) were recovered from the cell. End of Report

Disciplinary Report Type: Formal
Has Inmate been placed on Awaiting Action Status Yes [X] No {]

Referred to DA [] Yes [X] No Referred to DDU {] Yes [X] No
20180506 07:21
COMMONWEALTH OF MASSACHUSETTS
DEPARTMENT OF CORRECTION

DISCIPLINARY REPORT

 

 

 

 

 

 

 

 

 

 

 

Inmate ALLAH, SALADIN F Commit No W55483 Location A-1

Date 20190503 D- Report No 435475 Institution =MCI] SHIRLEY (MEDIUM)
Reporting Staff Dino C LoConte Date 20190503 Time 20:43
Days off Wed Thu
Shift 3x11
Supervisor Shamus P Peck Date 20190503 Time 23:15
Shift Commander Brian R Germain Date 20190504 Time 00:53 __
Disciplinary Officer Christopher P Burke Date 20190506 Time 97:17
Results
Continuance Length Continuance Date Projected Date

Date Time

Reviewing Authority

 

20180506 07:21

 
Department of Correction

Possible Reimbursement Form

 

TO : ALLAH SALADIN F COMMIT# : w55483

FROM: Burke ,Christopher P

RE :NOTICE OF POSSIBLE REIMBURSEMENT CONCERNING D-REPORT # : 435475

DATE : 20190503
Please be advised that should you be found guilty in this disciplinary matter, a possible sanction could be
restitution for all or part of the cost of damages incurred to the property you have been accused of damaging.

A restitution sanction can also be applied to any expense incurred by the Department of Correction as a direct
result of your actions in this disciplinary matter. Below is a list of the possible reimbursement amounts.

 

 

 

 

 

 

 

 

 

 

 

 

# DESCRIPTION OF ITEM COST
One year substance abuse monitoring. 525 Policy $144.00
$144.00
A copy of this notice has been given to the inmate on this date 5/6/19
ignature)

MCI SHIRLEY (MEDIUM)
